DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22, 25 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lugthart et al. (US 9,337,993).
With regard claim 22, Lugthart et al. discloses an active 1:N breakout cable (Fig.16 elements 1011 and 1012 and Fig.17A elements 1100 and col.49 lines 23-40) that comprises: 
a unary end connector (Fig.17A element 1101, QSFP, 1104 and 1105, 1112 and col.49 lines 35-48, where examiner considers elements 1104, 1105 and 1112 as part of the unary end connector) connected by electrical conductors to each of N split end connectors, N being an integer greater than 1 (Fig.17A elements 1103a-1103d, SFP+, and col.49 lines 27-31, where N=4), 
the unary end connector being adapted to fit into a network interface port of a primary host device (Fig.17A element 1101, QSFP interface and col.49 lines 41-48) to provide first output electrical signals (col.50 lines 8-22, 23-50 and Fig.1C and col.11 lines 45-50, where the unary end of cable 1104 at the second TRANSCEIVER 1112 OUTPUT provides PAM4 electrical signals) that convey a multi-lane outbound data stream to the primary host device (Fig.17A elements 1123a-1123d and 1124a-1124d and col.50 lines 29-50) at a first symbol rate (col.7 lines 1-5, where the first rate is a 40 Gbit/s signal via four level pulse amplitude modulation (PAM-4)) and to accept first input electrical signals (col.49 line 49 - col.50 line 7 and Fig.1C and col.11 lines 45-50, where the unary end of cable 1104 at the first TRANSCEIVER 1111 OUTPUT provides PAM4 electrical signals) that convey multi-lane inbound data stream from the primary host device (Fig.17A elements 1123a-1123d and 1124a-1124d and col.50 lines 29-50) at the first symbol rate (col.7 lines 1-5, where the first rate is a 40 Gbit/s signal via four level pulse amplitude modulation (PAM-4)), and 
each of the split end connectors being adapted to fit into a network interface port of a secondary host device (Fig.16 elements 1001, 1041a-1041d and Fig.17A 1103a-1103d and col.50 lines 8-50) to provide second output electrical signals that convey a split portion of the inbound data stream to that secondary host device (col.50 lines 8-22, 23-50 and Fig.1C and col.11 lines 45-50, where the split portion of cable 1106a-1106d at the second TRANSCEIVER 1112 OUTPUT provides NRZ electrical signals) at a second symbol rate (col.7 lines 1-5, where the second rate is a 20 Gbit/s non-return-to-zero (NRZ) signal) and to accept second input electrical signals (col.50 lines 8-22, 23-50 and Fig.1C and col.11 lines 45-50, where the split portion of cable 1106a-1106d at the second TRANSCEIVER 1112 INPUT provides NRZ electrical signals) that convey a split portion of the outbound data stream from that secondary host device (Fig.17A elements 1123a-1123d and 1124a-1124d and col.50 lines 29-50) at the second symbol rate (col.7 lines 1-5, where the second rate is the 20 Gbit/s non-return-to-zero (NRZ) signal), 
the second symbol rate being half of the first symbol rate (col.7 lines 1-5, where the first rate is a 40 Gbit/s signal via four level pulse amplitude modulation (PAM-4) and the second rate is a 20 Gbit/s non-return-to-zero (NRZ) signal).
With regard claim 25, Lugthart et al. further discloses wherein the unary end connector (Fig.17A element 1101, QSFP, 1104 and 1105, 1112 and col.49 lines 35-48, where examiner considers elements 1104, 1105 and 1112 as part of the unary end connector) includes a transceiver (Fig.17A element 1112) that performs clock and data recovery (col.50 lines 25-27 and Fig.1C element 22a-22b and col.10 lines 52-54) on the first input electrical signals (col.11 lines 41-50) to extract and re-modulate the inbound data stream as diverging transit signals (where the diverging signal is considered as the signals 1123a-1123d been converted by the transceiver 1112, col.50 lines 23-50) that transport the split portions of the inbound data stream via the electrical conductors to the split end connectors (Fig.17A elements 1103a-1103d), and wherein the transceiver performs clock and data recovery (col.50 lines 33-50 and Fig.1C element 12a-12d and col.10 lines 40-60) on converging transit signals (where the converging signal is considered as the signals from the 1124a-1124d to be converted by the transceiver 1112, col.50 lines 23-50) to extract and re-modulate the outbound data stream as said first output electrical signals (col.10 line 61 – col.11 line 14, where the transceiver (col.50 lines 23-33) as shown in Fig.1C converts the NRZ signal to PAM4 signals (4:1 multiplexing operation to data transmitted over the primary cable 1104)(col.50 lines 23-33)).
With regard claim 37, Lugthart et al. discloses cable manufacturing method that comprises:
packaging a transceiver (Fig.17a element 1112) into a unary end connector (Fig.17A element 1101, QSFP, 1104 and 1105, 1112 and col.49 lines 35-48, where examiner considers elements 1104, 1105 and 1112 as part of the unary end connector) that is adapted to mate with a network interface port of a primary host device (Fig.17A element 1101 QSFP), the transceiver being configured to provide first output electrical signals that convey a multi-lane outbound data stream to the primary host device (col.10 line 61 – col.11 line 14, where the transceiver (para.50 lines 23-33) as shown in Fig.1C converts the NRZ signal to PAM4 signals (4:1 multiplexing operation to data transmitted over the primary cable 1104)(col.50 lines 23-33)) at a first symbol rate (col.7 lines 1-5, where the second rate is a 40 Gbit/s signal via four level pulse amplitude modulation (PAM-4)) and to accept input electrical signals that convey multi-lane inbound data stream from the primary host device (col.49 line 49 - col.50 line 7 and Fig.1C and col.11 lines 45-50, where the unary end of cable 1104 at the first TRANSCEIVER 1111 OUTPUT provides PAM4 electrical signals) at the first symbol rate (col.7 lines 1-5, where the second rate is a 40 Gbit/s signal via four level pulse amplitude modulation (PAM-4)); and
connecting each of N split end connectors (Fig.17A elements 1103a-1103d) to the unary end connector (Fig.17A element 1101, QSFP, 1104 and 1105, 1112 and col.49 lines 35-48) with electrical conductors, where N is an integer greater than one (Fig.17A elements 1106a-1106d), and where each of the split end connectors is adapted to mate with a network interface port of a secondary host device (Fig.17A elements 1103a-1103d and Fig.16 elements 1021a-1021d and col.49 lines 23-40) to provide second output electrical signals that convey a split portion of the inbound data stream to that secondary host device (Fig.17A elements 1123a-1123d, where the NRZ signal is considered as the signals 1123a-1123d been converted by the transceiver 1112, col.50 lines 23-50) at a second symbol rate (col.7 lines 1-5, where the first rate is a 20 Gbit/s non-return-to-zero (NRZ) signal) and to accept second input electrical signals that convey a split portion of the outbound data stream from that secondary host device (Fig.17A elements 1124a-1124d, where the NRZ signal is considered as the signals from the 1124a-1124d to be converted by the transceiver 1112, col.50 lines 23-50) at the second symbol rate (col.7 lines 1-5, where the first rate is a 20 Gbit/s non-return-to-zero (NRZ) signal), 
the transceiver in the unary end connector (Fig.17A element 1101, QSFP, 1104 and 1105, 1112 and col.49 lines 35-48, where examiner considers elements 1104, 1105 and 1112 as part of the unary end connector) includes a transceiver (Fig.17A element 1112) that performs clock and data recovery (col.50 lines 25-27 and Fig.1C element 22a-22b and col.10 lines 52-54) on the first input electrical signals (col.11 lines 41-50) to extract and re-modulate the inbound data stream as diverging transit signals (where the diverging signal is considered as the signals 1123a-1123d been converted by the transceiver 1112, col.50 lines 23-50) that transport the split portions of the inbound data stream via the electrical conductors to the split end connectors (Fig.17A elements 1103a-1103d), and wherein the transceiver performs clock and data recovery (col.50 lines 33-50 and Fig.1C element 12a-12d and col.10 lines 40-60) on converging transit signals (where the converging signal is considered as the signals from the 1124a-1124d to be converted by the transceiver 1112, col.50 lines 23-50) to extract and re-modulate the outbound data stream as said first output electrical signals (col.10 line 61 – col.11 line 14, where the transceiver (para.50 lines 23-33) as shown in Fig.1C converts the NRZ signal to PAM4 signals (4:1 multiplexing operation to data transmitted over the primary cable 1104)(col.50 lines 23-33)); and 
the second symbol rate being half of the first symbol rate (col.7 lines 1-5, where the first rate is a 40 Gbit/s signal via four level pulse amplitude modulation (PAM-4) and the second rate is a 20 Gbit/s non-return-to-zero (NRZ) signal).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Lugthart et al. (US 9,337,993).
With regard claim 38, Lugthart et al. discloses cable manufacturing method that comprises:
packaging a transceiver (Fig.17A element 1112) into N split end connectors (Fig.17A elements 1103a-1103d) adapted to mate with a network interface port of a secondary host device (Fig.16 elements 1001), where N is an integer greater than one (Fig.16 elements 1001 and col.49 lines 23-26, where N=4), and where the transceiver in the split end connectors is configured to provide output electrical signals that convey a split portion of a multi-lane inbound data stream to that secondary host device at a second symbol rate (col.7 lines 1-5, where the first rate is a 20 Gbit/s non-return-to-zero (NRZ) signal) and to accept input electrical signals that convey a split portion of a multi-lane outbound data stream from that secondary host device (col.50 lines 8-22, 23-50 and Fig.1C and col.11 lines 45-50, where the split portion of cable 1106a-1106d at the second TRANSCEIVER 1112 INPUT/OUTPUT provides NRZ electrical signals that provided by elements 1124a-1124d) at the second symbol rate (col.7 lines 1-5, where the first rate is a 20 Gbit/s non-return-to-zero (NRZ) signal); and 
connecting each of the split end connectors to a unary end connector (Fig.17A element 1101) via electrical conductors (Fig.17A element 1104, 1106a-1106d), the unary end connector (Fig.17A element 1101) being adapted to mate with a network interface port of a primary host device (Fig.16 element 1003 and col.49 lines 23-26) to provide output electrical signals (col.50 lines 8-22, 23-50 and Fig.1C and col.11 lines 45-50, where the unary end of cable 1104 at the second TRANSCEIVER 1112 OUTPUT provides PAM4 electrical signals) that convey the outbound data stream to the primary host device (Fig.17A elements 1123a-1123d and 1124a-1124d and col.50 lines 29-50) at a first symbol rate (col.7 lines 1-5, where the second rate is a 40 Gbit/s signal via four level pulse amplitude modulation (PAM-4)) and to accept input electrical signals (col.49 line 49 - col.50 line 7 and Fig.1C and col.11 lines 45-50, where the unary end of cable 1104 at the first TRANSCEIVER 1111 OUTPUT provides PAM4 electrical signals) that convey the inbound data stream from the primary host device (Fig.17A elements 1123a-1123d and 1124a-1124d and col.50 lines 29-50) at the first symbol rate (col.7 lines 1-5, where the second rate is a 40 Gbit/s signal via four level pulse amplitude modulation (PAM-4)), 
the transceiver (Fig.17A element 1112) in split end connectors (Fig.17A elements 1103a-1103d) being configured to perform clock and data recovery on the input NRZ electrical signals (col.50 lines 33-50 and Fig.1C element 12a-12d and col.10 lines 40-60) to extract and re-modulate the split portion of the outbound data stream as converging transit signals (where the converging signals are considered as the signals at element 1104 that been converted by the transceiver 1112 from NRZ to PAM4 (Fig.1C element 40 and col.10 lines 40-60)  from elements 1106a-1106d, col.50 lines 23-50) that transport the split portions of the outbound data stream via the electrical conductors (Fig.17A element 1104) to the unary end connector (Fig.17A element 1101), and being further configured to perform clock and data recovery (col.50 lines 25-27 and Fig.1C element 22a-22b and col.10 lines 52-54) on diverging transit signals (where the diverging signal is considered as the signal at element 1104 that to be converted by the transceiver 1112 from PAM4 to NRZ signals (Fig.1C element 40 and col.10 lines 40-60) at element 1106a-1106d, col.50 lines 23-50) to extract and re-modulate the split portion of the inbound data stream as said output NRZ electrical signals (col.10 line 61 – col.11 line 14, where the transceiver 1112 (para.50 lines 23-33) as shown in Fig.1C converts the PAM4 signal to NRZ signals (4:1 multiplexing operation to data transmitted over the primary cable 1104)(col.50 lines 23-33)); and 
the second symbol rate being half of the first symbol rate (col.7 lines 1-5, where the first rate is a 40 Gbit/s signal via four level pulse amplitude modulation (PAM-4) and the second rate is a 20 Gbit/s non-return-to-zero (NRZ) signal).
Lugthart et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching a transceiver into each of N split end connectors.
	However, Lugthart et al. further teaches a transceiver (Fig.17A element 1112 and Fig.1C and col.50 lines 25-50) comprising multiple transmit paths (Fig.1C element 40, EGRESS/TRANMIT, where the first transmit path equalizer 11a receives a first host side differential transmit signal TXA+, TXA-, the second transmit path equalizer 11b receives a second differential transmit signal TXB+, TXB-, the third transmit path equalizer 11c receives a third differential transmit signal TXC+, TXC-, and the fourth transmit path equalizer 11d receives a fourth differential transmit signal TXD+, TXD-.) and receiving paths (Fig.1C element 40, INGRESS/RECEIVE, where the first receive path equalizer 21a receives a first line side differential receive signal RX1+, RX1-, and the second receive path equalizer 21b receives a second line side differential receive signal RX2+, RX2-.)
Lugthart et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching a transceiver into each of N split end connectors. It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to make the transceiver (Fig.17A element 1112) to many separated transceivers (by separating the first transmit path circuit TXA+ & TXA-, 11a-15a, 16, 17a and TX1+ & TX1- and first receive path circuit RX1+ & RX1-, 21a-25a, 26, 27a, RXA+ &RXA- as that of the first separated transceiver, the second transmit path circuit TXB+ & TXB-, 11b-15b, 16, 17b and TX2+ & TX2- and second receive path circuit RX2+ & RX2-, 21b-25b, 26, 27b, RXB+ &RXB- as that of the separated second transceiver, …etc.), since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 1 t.
Allowable Subject Matter
Claims 23, 24 and 26-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Reference(s) US 9,184,906 is cited because they are put pertinent to the clock data recovery circuits to techniques for error signal translation for configurable pulse amplitude modulation (PAM) clock data recovery circuits. However, none of references teach detailed connection as recited in claim. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633